

116 HR 4825 IH: Firearm Lockbox Protection Act of 2019
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4825IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Cole (for himself, Mr. Mullin, Mr. Kevin Hern of Oklahoma, Mr. McHenry, Mr. Carter of Texas, and Mr. Hudson) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 28, United States Code, to provide for the secure storage of a licensed firearm
			 possessed by a Federal judge, and for other purposes.
	
 1.Short titleThis Act may be cited as the Firearm Lockbox Protection Act of 2019. 2.Provision of secure firearms storage for Federal judgesSection 462 of title 28, United States Code, is amended by adding at the end the following:
			
 (g)Upon request of the Director, the Administrator of General Services is authorized and directed to provide, at the official duty station of each judge or justice, a secure firearms storage facility for any firearm lawfully possessed by that judge or justice..
 3.Provision of secure firearms storage for administrative judgesEach agency that employs an administrative judge (including any administrative law judge appointed under section 3105 of title 5, United States Code) shall provide, at the principal duty station of that judge, a secure firearms facility for any firearm lawfully possessed by that judge.
		